FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Response
In Applicant’s Response dated 02/01/2021, Applicant amended Claims 1, 2, 4, 10 and 16-20, cancelled claims 3, 9, and 15, added claims 21-23 and argued against all objections and rejections previously set forth in the Office Action dated 12/22/2020.
            Based on the amendments to claims 16-20, the rejections of claims 16-20 under 35 U.S.C. 101, for those claims previously set forth are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 2, 5, 6, 8, 10-12, 14, 16-17 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Salvatore Cardu US 2008/0222538 A1, published 09/11/2008, hereinafter “Cardu”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.

Independent claim 1, 10 and 16:
Cardu discloses a method comprising: 
receiving a selection that defines a first area of a multimedia element for association with a hotspot ([0103] – select a particular location in the map to add the hotspot); 
receiving input to add identifying information to the hotspot ([0105 -thumbnail); 
receiving input to reposition the hotspot to a second area of the multimedia element ([0176] – move existing hotspot to new location);  
displaying the identifying information of the hotspot at the second area of the multimedia element ([0176] – move existing hotspot to new location);
receiving input to select the hotspot ([0290] – by clicking on the hotspot the hotspot is activated); and
causing display of a separate page in response to receiving the input to select the hotspot ([0042] [0290] – URL embedding for linkage to other 

Claim 2, 11 and 17:
Cardu teaches wherein the multimedia element is an image or video ([0041] – video; [0103] – map).  

Claim 5, 12 and 19:
Cardu teaches further comprising: receiving an input to activate display of the hotspot; and displaying the identifying information responsive to the input to activate the display of the hotspot ([0290] – placing cursor over a hotspot displays more information).  

Claim 6:
Cardu teaches wherein the input to activate the display of the hotspot is clicking the second area ([0290] – by clicking on the hotspot the hotspot is activated).  

Claim 8 and 14: 
Cardu teaches receiving an additional selection that defines a third area of the multimedia element for association with an additional hotspot; receiving input to add respective identifying information to the additional .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 11, 13, 17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardu in view of Leigh Rothschild US 7885951 B1, published 02/08/2011, hereinafter “Rothschild”.

Claim 11 and 17:
Cardu teaches a multimedia element.  Cardu does not explicitly teach wherein the multimedia element is a video.  

It would have been obvious to one skilled in the art at the time the invention was made to have combined the multimedia element as a video of Rothschild with the method of Cardu to increase the capabilities of embedding hotspots in various media.

Claim 7, 13 and 20:
Cardu teaches displaying identifying information responsive to activating display of the hotspot.  Cardu does not explicitly teach further comprising displaying identifying information of at least one additional hotspot responsive to activating display of the hotspot. 
Rothschild discloses a method of embedding hotspots in a multimedia element.  Rothschild teaches displaying identifying information of at least one additional hotspot responsive to activating display of the hotspot (Fig. 5 – selection of the hotspot displays a window with an additional hotspot). 
It would have been obvious to one skilled in the art at the time the invention was made to have combined the additional hotspot of Rothschild with the method of Cardu to provide the user with a gradual navigation of linked resources thereby providing a user friendly environment.

Claims 4 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardu in view of Wey et al. US 8019579 B1, published 09/13/2011, hereinafter “Wey”.

Claim 4 and 18:
Cardu teaches displaying identifying information at the second area of the multimedia element (thumbnail).  Cardu does not explicitly teach wherein the identifying information includes text displayed at the second area of the multimedia element.  
Wey discloses a method of customizing a hotspot.  Wey teaches wherein the identifying information includes text displayed at the second area of the multimedia element (Fig. 3H, col. 13 lines 10-27 – text in text field box can be displayed on the hotspot).  
It would have been obvious to one skilled in the art at the time the invention was made to have combined the identifying information as text of Wey with the method of Cardu to provide the user with a visual and efficient indication of the hotspot.



Claims 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cardu in view of Jeri Weisler “Image Maps: Creating Hotspots”, 09/29/2004, hereinafter “Weisler”.

Claim 21:
	Cardu teaches receiving the input to add the identifying information to the hotspot.  Cardu does not explicitly teach wherein receiving the input to add the identifying information to the hotspot comprises associating the hotspot with a content source, wherein the associating comprises: presenting a plurality of selectable icons, each of the selectable icons being associated with a different content source; and receiving a selection of a selectable icon of the plurality of selectable icons to associate a content source with the hotspot.  
	Weisler discloses a method of creating hotspots.  Weisler teaches receiving the input to add the identifying information to the hotspot comprises associating the hotspot with a content source (page 3 – Insert Hyperlink dialog box), wherein the associating comprises: presenting a plurality of selectable icons, each of the selectable icons being associated with a different content source; and receiving a selection of a selectable icon of the plurality of selectable icons to associate a content source with the hotspot (page 3 – dialog box; Note the dialog box comprises different drives, locations and folders that are selectable “different sources” to select as the 
	It would have been obvious to one skilled in the art at the time the invention was made to have combined the different content sources of Weisler with the hotspot creating method of Cardu to provide for a variety of content to be associated with the hotspot for enriched multimedia experience.

Claim 22:
Cardu in view of Weisler teaches wherein the multimedia element is a first content source (first website), and the hotspot is associated with a second content source (second website) ([0042] – URL embedding for linkage to other websites).
  
Claim 23:
Cardu in view of Weisler teaches wherein the first content source is a first page, and the second content source is a second page ([0042] – URL embedding for linkage to other websites).

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive.

The Examiner respectfully disagrees.
Cardu does disclose upon selection of a hotspot that a thumbnail will be displayed.  However Cardu discloses different and alternative effects of selecting the hotspot such as linkage to other websites that would have further information regarding the hotspot.  This alone teaches displaying a separate page since the linkage is to another website.  The Examiner therefore maintains her position that Cardu teaches the claimed invention. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055.  The examiner can normally be reached on Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA N LONG/         Primary Examiner, Art Unit 2175